EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent Re on 5/17/2021.
Please amend the following claims:
1. (Currently Amended) A driving simulation system configured to train a driver, the system comprising: 
a simulated driver cockpit, comprising: 
a steering wheel; and 
at least one video display providing a simulated driving environment to the driver; and 
a computerized simulation control module comprising a computerized processor including programming configured to: 
operate a driving simulation through the simulated driver cockpit, the driving simulation comprising combined driving rules for an emergency responder, the combined driving rules for the emergency responder including rules related to one of 
generic driving rules configured to universal driving standards; and 
local emergency responder standard operating procedures for a first locale, 
during a middle portion of the driving simulation, monitor a change in simulated position, 
during the middle portion of the driving simulation, 
determine the change in simulated position to indicate the driver is transitioning from the first locale to a second locale, and
modify the combined driving rules for the emergency responder based upon replacing the local emergency responder standard operating procedures for the first locale with local 
monitor performance of the driver during the driving simulation, 
compare the performance of the driver to the combined driving rules for the emergency responder, and 
provide feedback to the driver regarding performance of the driver.
Allowable Subject Matter
Claims 1-4, 7-11, and 22 as amended herein are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: As a result of the particular function of changing certain local driving rules of an emergency responder based on detecting a change in position within the simulation environment in the claimed arrangement, the instant claims recite a novel driver training system. The alteration of local driving rules based on location including radio, siren, or emergency lights is not disclosed or taught in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Cummings et al. (US Pub. 2006/0040239 A1) with Mohammad et al. (US Pub. 2008/0254417 A1), Cheaz et al. (US Pub. 2019/0061782 A1) and Patrol Sim (2011)1. Cummings et al. discloses a driving simulator containing a steering wheel, pedals, and a simulated environment with driving rules that are used to assess a driver’s performance and provide feedback. Muhammad et al. discloses a driving simulator wherein local and universal driving rules are applied to areas of the simulation. Cheaz teaches a vehicle location monitoring system wherein different local and universal rules are swapped out depending on the particular location of the vehicle. PatrolSim teaches a police officer driving simulator wherein siren and radio usage is generally tracked by the system. However, this combination is silent on the changing of siren, radio, or emergency light rules based upon the vehicle changing positions within the simulation. 
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes references related to the newly added features of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 See action cited 12/30/2020 on page 10